Title: To Benjamin Franklin from the Chevalier de Brus, 6 May 1777
From: Brus, ——, chevalier de
To: Franklin, Benjamin


Franklin, within weeks of his arrival in Paris, began to receive letters from strangers about service in America. The writers were sometimes putting forward friends or relatives, more often themselves; if they specified what they wanted, which many did not, it might be a military commission in advance, or passage money, or merely a letter of recommendation, as here, to improve their chances of employment on arrival. Whenever they had sponsors who they thought might impress Franklin, as de Brus had, they threw in the names with abandon. If they expected him to check such references, or even reply, they were usually disappointed; the inquiries, with a few exceptions, seem to have gone into his files unanswered. The exceptions, where he responded in some way, we handle separately; the rest of the letters within the period of this volume we summarize here. They are all, unless otherwise noted, in French and in the American Philosophical Society.
The list is a long one, for the trickle of requests that began in January swelled to a stream by late spring. The total for the period of the previous volume was twenty-two; for this it is more than three times as many. A larger number of applicants than hitherto were from outside France—a colonel in the Polish army, a student at Jena, several Swiss, officers serving various German princes. The gamut of the writers’ motives was much the same as before: to escape poverty or boredom, to win professional renown, to join a people fighting for freedom. In a surprising number of cases that people was called the Bostonians. Although the British had evacuated the town more than a year before, and recent campaigns had focused on New York and New Jersey, Boston for many Frenchmen now stood for the United States.
On the same day as this letter from de Brus, John Conrad Ziegler writes from Grave in the Netherlands. He has been trying to find out locally how to join the American service, but cannot; a letter of inquiry to M. Bedaulx in Paris has gone unanswered. Ziegler had been in a Swiss contingent of the Dutch army from the age of fourteen, then had gone to England and, with the help of Henry Laurens, emigrated to South Carolina in 1772; two years later he returned to his regiment. The fact that he is still only a lieutenant is “un malheur, que personne ne peut mettre sur mon compte”; he wants to be an American lieutenant colonel. On May 14 O’Meara, an officer in the depot at St. Martin de Ré, puts himself forward in English. He had asked Dorset to recommend him, but his fellow officer apparently forgot; otherwise Franklin could not have preferred a man who is far less qualified than he is, by thirteen years in the Irish brigades, two campaigns in Corsica, and a knowledge of European languages. On the 16th C. J. van Mulbraght, a former student living in Roermond in the Austrian Netherlands, offers his knowledge of Latin, German, French, and Flemish, of arithmetic and philosophy; “mon Ame n’a panché jamais qu’à l’idée de s’agrandir par les Armes: je n’ai jusqu’ici pû ÿ ateindre mon but.”
On the 17th the chevalier de Savari-something (the rest of his name is illegible) writes his third and only extant letter from Poitou, and wonders whether he will still be treated to silence this time. He has no military experience. He threatens, if refused, to go anyhow as a volunteer. Gruel gave him Franklin’s address, which he has passed on to several officers in the area who also want to go. Four days later Wilhelm Bayle, a student at Jena, explains in German that his relatives can no longer pay for his education; he longs to join the struggle for freedom and find the means of supporting his family. On the 23d Montaut, a surgeon in Barbâtre on the island of Noirmoutier, offers his services; perhaps he could sail with Tardiveau, who has just left the island for Paris? On the same day Georges-François-Marie Levaillant and Louis-Claude de Préville, lieutenant and sublieutenant of dragoons in Auch, Gascony, request American captaincies. Neither troubles nor debts are behind their request, but only admiration for Franklin’s compatriots; will he please get the two of them three-year leaves and assurance that their posts will be kept for them?
On June 1 Burette writes from Madrid: after ten years in the French infantry he left as regimental quartermaster, and wants an equivalent rank; he is twenty-five, “taille de cinq pied dix pouces (pied français).” On the same day Gabriel-Joseph Cosson de La Sudrie, an infantry captain, inquires from the Château de La Sudrie in Périgord what Franklin has to offer. On the 11th a student at Lyons by the name of Cavalier explains that he has reached an age where he must try to promote the happiness of others, and has found the way; his family is large and his means small, so that he has hitherto only wanted to bear arms, but now hopes to do so for the worthy people of the new world. Two days later Cot d’Ordan writes at great length from Lille: he loves to study and travel, and has composed music and lyrical drama, but “ma Jeunesse s’écoule infructueusement” in the local directorate of provisions; although America does not need a musician or a bad poet, might it not use his knowledge of French and training in finance? He is ready to serve with pen or sword.
On June 27 Weyss, a Swiss lieutenant in French service, reminds Franklin from Thionville that he applied to him in person at the end of March. He expects a French captaincy before long, worth 6,000 l.t. What can the Americans offer? Their government, religion, and militia are like those in Switzerland, and Swiss officers will be the most useful to them; he can bring five or six with him from the best families in Berne. On July 1 comte O’Donnell, a veteran of the Austrian service and now a lieutenant colonel in the Polish, sends from Lemberg his request that Congress commission him. English is almost his mother tongue, and “la vigueur de l’age me fera supporter aisément toute espéce de fatigue.” The next day Jacques-Joseph d’Archambault makes his offer from Chartres; he is the ranking captain of his regiment (Rohan-Soubise), chevalier de Saint-Louis, and has always sought professional experience. He could not do better than serve “à Boston sous d’aussy Grands Maitres dans l’arts de la Guerre,” and Versailles would be glad if he were accepted.
On July 6 the comte d’Escordeck, in Orléans, a lieutenant colonel with forty-two years of service, touches lightly on methods of his devising whereby 25,000 men can defeat 300,000, and promises to expel the British in two campaigns; on the 15th he writes again, offering infallible success for “l’aimable Republique de Boston.” On the 11th Cassou, in Armentières, asks for a recommendation to General “Waghinston” and passage on one of the ships now at Dunkirk. He served in Germany at a young age; his sister in Paris, Mme. de Séguenot, will vouch for him. He repeats his request on September 2, refers to his intervening letters (now lost), and adds that his sister is well thought of and moves in the best Parisian circles. On July 13 Fectsler, in Landrecies, introduces himself as a Swiss who was in the French service for fourteen years and lays claim to a relative, one Fäsels, who is a member of Congress; he wants passage money and will take his chances of a commission on arrival. On the 20th Gueydon Desdoit, in Avignonet in Languedoc, explains that he was about to be commissioned an engineer when that part of the corps was réformé. The rest of what he says is utterly mysterious: his friend Guet de Lissac, “officier bostonnien,” urged him to serve under the same flag; he answered that, “étant né enmericain” [un americain], he was ready to shed the last drop of blood for his compatriots.
On July 24 Jean-Julien Soleau, a lieutenant of chasseurs à cheval, who has served in the dragoons for nineteen years, requests from Besançon a leave of absence, free passage, and a company when he arrives; a friend wants to go with him on similar conditions. The next day Gabriel-Antoine Cottereau, chevalier de Granchamp and with the order of Saint-Louis, transmits via the comtesse de Coaslin a memorandum explaining that he is forty, was in service from 1751 until réformé in 1776, and wants any commission suitable for his age and unspecified rank. The same day Lalaisse, thirty-six, inquires from Toul about the conditions for employment; some relatives have just left for America, and if he goes others will follow.
On July 28 Cavoleau, a young man on the edge of hysteria, pours out his heart from Luçon in Poitou. He is “reduit à tenter les ressources les plus extraordinaires pour m’arracher aux horreurs du désespoir.” His attempt to escape from poverty by taking holy orders convinced him that his passions were too violent to be trampled under foot, and since then all his plans have gone awry. He is surrounded by, and must escape from, “des ames dures et barbares insensibles aux pleurs d’un malheureux.” America, of all the nations on earth, has warmed his heart by its interesting revolution, and he would shed his blood for the country if it adopted him; Franklin’s answer will determine his fate. Almost his only friend was Tardiveau, bound to him by common circumstances, and he longs to join him in America. On the same day James Cole, in Paris, announces himself as a British subject by birth, outlawed because he served with the French army in Corsica; he wants to see Franklin about a post on an American privateer, and will explain then why he is writing in French.
Lieutenant Wommrad, a thirty-year-old engineer in the army of the Elector Palatine, writes on the same day from Mannheim to offer himself. He is tired of inactivity; pay his passage and he will go. On August 1 Caranténé, a captain réformé at thirty-four with twenty-one years of service behind him and a command of German and French, sends a request from Dieuze in Lorraine to have a free company of 140 infantry and sixty light cavalry. On August 3 “F. N.” in St. Omer, who in a later letter signs himself F. Dilkes Hore, announces in English that he is a British officer, a former lieutenant colonel of American militia, and an old friend of Gen. Gates. He wants to be a colonel and to have his and his servants’ expenses paid, and will be ready to leave by spring; Col. Mercer will identify him. On the 5th W. Wildrik writes from Namur; he has been a major and surgeon in the Dutch army, and wants free passage and something for the wife and young son he will leave behind. Official permission to go to America will be given only on the ground of broadening his medical knowledge. “Rogo te, Vir doctissime! ut omnia haece scripta sint dicta sub rosa.” The next day Louis-Ursule, marquis de Vienne, announces from Doullens in Picardy that he is a retired cavalry captain with twenty-two years in the army, and that inaction bores him. He wants to join Lafayette, to whom he will have the best references, and needs free passage for himself and his servant, expenses from their departure until they join the American army, and letters of recommendation to Congress; he must have an immediate reply. None is forthcoming. He writes again on September 1 to repeat his request; this time he specifies a French ship and gives the Paris address of his father, who will vouch for him.
An infantry officer by the name of Verseüil, in Mézières, asks on August 12 for Franklin’s address, if the inquiry reaches him, so that the writer may outline his proposal. On the same day Charles Whitehead writes in English from Boulogne; he would like a commission, but will serve in any capacity fit for a gentleman. The Virginia Newtons are close relatives, and Admiral Benbow an ancestor of whom he will prove himself worthy. While a member of the London corporation he consistently supported the opponents of the ministry; now he has fallen on evil days and has only his person to offer. On the 17th Taxil, chevalier de Clermont, appeals from Bordeaux. He came there from his regiment at the urging of relatives who are serving in America, such as the chevalier de Lissac and the marquis de la Devése, thinking that he had only to present himself to M. Delap, but finds that he needs authorization to sail; will Franklin please provide it? On the same day Jalouzet, in Châtillon-sur-Loing, sends a disquisition on liberty and then gets down to business: he is thirty-three, with a wife and three children, a doctor as well as surgeon and with a number of publications; he wants to share with the Americans “les dangers de la gloire et les douceurs de la paix qui doit suivre.” Can Franklin put him in a position to support his family either as surgeon or doctor? He would prefer the second because it carries higher rank and because he has had, since leaving Paris, more practice in medicine than surgery.
On August 23 Latour de Leimarie, an unemployed twenty-one-year-old, asks from Bergerac for whatever position may be suitable for him in Boston, and whatever transport arrangements have been made for others. On the next day Chiniac de la Bastide in Toulouse, thirty and réformé but destined by birth for the military profession, asks whether Franklin thinks Congress will accept him; if so he will obey whatever orders he receives. On the 27th Charles Galland, in Lunéville, announces himself with precision as “agé de 25 ans 4 mois taille de 5 pied 6 pounces fort et robuste.” He is a lieutenant of dragoons who has already served in the gendarmerie and in the Polish wars, and is not one of those officers “ne scachant quoi faire”; he wants to fight. On the 30th Philip von Platen, twenty-six and a lieutenant for a decade in the Prussian service, sends a plea from Bordeaux: he went to Bayonne but found no passage, and then in Bordeaux ran out of money; please help him.
On September 1 Nicolaus Jacob Holterman writes from Cassel. He is a captain of dragoons in von Heister’s regiment but without a company. A year ago he sent Beaumarchais an offer of service, along with two publications of his and two letters of recommendation from the Landgraf of Hesse. No reply. The Landgraf’s favor has made him enemies who block his advancement; he would like to be a major in the American service. The next day Jean-Paul de Lescun, in a small town near Vannes, offers himself; he was réformé after twenty-three years’ service in France and Portugal, and speaks German and sufficient English. On the 4th François Pantaléon, chevalier d’Argoeuvres, writes from Commercy in Lorraine. He has heard from his commander that the Americans are recruiting qualified officers, and does not believe that they will refuse him, a lieutenant colonel with thirty-four years of continuous service, a reputation in peace and war, and the cross of Saint-Louis. He expects to be a general officer, to bring with him six juniors, and to determine their ranks according to their present ones; he will be ready to leave at the end of the month. On the same day O’Cahill, an Irishman in Strasbourg, gives his credentials: he is thirty, was raised in the Prussian court as a page to the Queen, and had eight years in the Prussian army before a quarrel with a superior forced him out; he speaks fluent German, passable French and English, and some Italian.
On September 8 the marquis de Rognes, in Aix, inquires about a captaincy; he held that rank when réformé in 1776, after twenty-one years’ service that included the whole of the Seven Years’ War. Two days later Derrieux de Brie, in the Château de Brie in Foix, asks for command of a company in Brétigney’s corps. He is probably too late; “quand on n’est point sur lés lieux on ne sçait que trés tard lés bones nouvélles.” He is thirty-six and has been in the household troops for almost a decade; the family, father to son for four generations, has served their sovereign and has several crosses of Saint-Louis. On the same day Jean-Suzanne Duclaux writes from Lyons; he is a réformé of twenty-three, and names superior officers who will vouch for him. On the 12th Bégougne sends from Limoges a longwinded account of his situation. He is a young doctor, who graduated from Montpellier in 1774 and spent two years in Paris hospitals before his family called him home and kept him there; he tried unsuccessfully to get away to Vienna to study under Dr. De Haen. The Bostonians’ war has created a professional opening. The family would grudgingly consent to his going but would not pay for his passage; could he have an assured position before he leaves? His relative, M. de Basmarin, will vouch for him; in fact he might not have dared write if Franklin had not been a friend of Basmarin.
On September 13 Beauvais fils writes from the Château de Groschenay near Le Mans. He is twenty-five, réformé three times; if he sends his recommendations, including one from Gribeauval, will they assure him a place? His family knows nothing of his plan. He is studying mathematics and astronomy with Lalande, Franklin’s fellow member of the Academy, who thinks well of him and, had he been in Paris, would have delivered this letter. On the 14th the chevalier de Bermont de Vilerpot, thirty-one and in perfect health, a marine officer for eighteen years and a veteran of the German wars and of Corsica, inquires from the Château de Vilerpot, near Vesoul, what rank he might expect in the American army; before he dies he wants to fight the English again. On the same day A. Rodolph Gruner, who signs himself “Patricien de la République de Berne” but is in Paris, offers to go to America if Franklin is arranging passage for “des gens de bonne volonté et de bon Employ.” On the 16th he writes again to say that others, Swiss or Germans, are waiting on the answer; they too would go, as either colonists or soldiers.
The first letter recommending some one else is on May 22 from Bourdin, a former official in Martinique now living in Paris. A friend’s son wants to serve in the United States under a French commander until he learns English; he himself, Bourdin adds, suffered when the British captured Martinique during the last war. On June 2 he writes again, virtually repeating himself, and says that he will come on the 4th for an answer. On June 1 Bruslé, a surgeon in the French navy, inquires from Paris whether Franklin is interested in a young lieutenant who was réformé at twenty-one and wants to “réparer par sa conduite et son ardeur les outrages du sort.” On the 15th Courreget fils, in Bayonne, encloses a letter to Arthur Lee from a friend who is offering his services; will Franklin read and forward the letter? On the 20th the abbé d’Antrecourt, prédicateur de la reine, writes from Paris that he has already asked for a position for his brother, who has gone to Port Louis but will need passage money if only as a loan, and who is willing to serve as a volunteer; he has a thorough command of English and has studied mathematics and engineering.
On July 2 the comtesse de Caire, in the Abbaye royale de St.-Cyr, introduces herself as a French Canadian and asks for an interview on a subject of the greatest interest. She does not say what it is, but other evidence indicates that she wants a commission for her husband, an army engineer of long experience. On the 30th the comte de Rânes, like Levaillant and Préville writing from Auch in Gascony, recommends a twenty-six-year-old captain of dragoons, unnamed, who is the scion of one of the oldest families in the kingdom. On August 22, and again on September 8, the comte de Saint-Lambert, in Tremonde in the Austrian Netherlands, recommends in succession two applicants, but for some reason does not put a name to either one of the two. On August 29 Bouillon writes from Paris for the comtesse de Villeneuve Cillart, who wants to know whether Pierre Nérot might have passage on one of the American ships now at Morlaix and a letter of recommendation or even a lieutenant’s commission; he is well born, tall, agile, and handsome. On September 1 the comte de Bruges, in the Château de Novezan outside Valreas in Dauphiné, lays claim to relationship with General Montgomery; part of his blood has therefore been shed for America, and Franklin will be pleased with his recommendation of M. d’Alancon of Valreas, twenty-three, “grand et robuste” but poor; “cependant son pere luy fera une pacotille honete.” The next day the abbess of St. Michel de Doullens puts forward an indigent young man, nephew of one of the sisters, who wants to re-establish his family’s fortunes (he has eleven siblings). He is eighteen, five feet five, and no genius, but with good sense and great ambition; although he has never borne arms, the Americans will undoubtedly, on Franklin’s recommendation, give him a place worthy of his birth.
On September 9 Mme. Beaumont, comtesse de Feillens, writes for the son of a family in Thionville that is close to her. If Franklin will spare her an hour, she will give him all the information that he needs; he will be happy with this young man. The next day Mme. Le Camus Guitton, in Châtellerault, asks to have her three sons taken into service; they are eighteen, nineteen, and twenty. On the 12th the marquis de Puységur, lieutenant general, and M. de Cormainville, maréchal de camp, request a letter of recommendation for M. de Carriere, who is on the point of leaving and will wait upon Franklin on Sunday morning; he is about thirty, with ten years in the gendarmerie, an excellent horseman and with means of his own. The next day Alexis Bruslart, comte de Genlis, in Paris, recommends as “un fort bon sujet” the bearer, M. La Clausse, who wants to go to America. On the 20th Mme. or Mlle. de Beaubourg, in Paris on a brief visit, asks for a half-hour with Franklin to discuss a letter of recommendation, leading to a commission, for a young man in her family. He joined the royal guard in Spain, but had to leave because the King’s continual hunting exhausted him. He is “fort sage mes sans fortune, il est plin de conduitte, il n’a pas une senté bien robuste.” On the 27th A. Fendrich, writing in English, introduces the bearer, a young man from Strasbourg who has command of English, French, and German, and who wants to serve as a volunteer. Mme. Greuze, the wife of the famous painter, sends a brief undated note that probably falls within this period, to enclose a letter from an officer who is réformé and of good reputation.
 
Monsieur,
Bordeaux le 6e mai 1777.
J’aurais la plus grande envie de passer dans la nouvelle engleterre en consequence j’oserais vous supplier de m’accorder une letre de recommendation pour ce pays; je sais que n’ayant pas l’honneur d’etre connu de vous je n’ai pas droit de pretendre à cette grace, mais Monsieur puisque vous étes si bon patriotte vous voudrés bien me permettre de me prévaloir du desir que j’aurais d’aller associer mon sort avec cellui de tant de braves gens qu’arme la justisse, et la liberté; je pourrais vous dire de plus Monsieur, et sans vanité, que ma famille va de pair avec celles qu’il y à de mieux dans ma ville, et que les bontés dont nous honnorent Me. la duchesse de mailly, Mr. le cte. de perigord, et Mr. le Cte. De Bachy et l’interest que prenent à nôtre avancement Mr. le Cte. durfort de cyvrac, colonel des cuirassiers du Roy, Mr. le Cte. de toulouse-Lautrec, mon colonel et mon patriotte, vous persuaderont, Monsieur, peutetre, que je ne suis pas si indigne de la grace que je vous demande. J’ai écrit à Paris et j’espere que l’on appuyera auprès de vous ma sollicitation; si vous deignés y étre sensible vous me comblerais et ma reconnaissence égalera la veneration et le respect avec lequel j’ose me dire Monsieur votre très heumble et très obeissent serviteur
Ch De Brus (de castres en languedoc) volontaire dans Condé, a present dragon


Il y à dans ce port un Cap[itain]e Corsaire de la nouvelle engleterre. Il a promis de me prendre mais toute fois si vous vouliés lui en donner permission par quatre mots a mon adresse a L’hôtel de france près la place Royale. Je n’ose attandre cette grace, mais j’ose croire Monsieur que je la merite par mon zéle, ma demarche ce justiffie puisque je prefere passer avec ce corsaire étant sur d’etre attaque, que de faire le traget jusques à St Domingue avec un de mes freres qui va joindre son regt. au Port au prince.

 
Notation: De Brus, Bordeaux 6 May 1777
